CORNISH, Judge,
specially concurring:
I concur that the conviction should be affirmed. However, I respectfully disagree with the dissent’s conclusion that Oklahoma City’s penal ordinances were unenforceable from December 31, 1978, through September 29, 1980. Oklahoma City was in compliance with the statutory filing requirement at the time the appellant was stopped for speeding.
Title 11 O.S.Supp.1980, § 14-109 mandates the compilation of municipal penal ordinances. This statute provides in part:
The penal ordinances of every municipality shall be compiled and published in a permanent form, either printed or typed, periodically, but not less than once each ten (10) years. Each municipality shall also publish biennial supplements to the permanent volume of compiled penal ordinances. No municipal ordinance shall be enforced if it is not reflected in such a permanent volume or supplement if the ordinance was adopted before the latest compilation or supplement. (Emphasis added.)
The statute’s primary purpose is to insure that citizens are provided with adequate notice of all municipal penal ordinances. Municipal ordinances must be compiled in a bound volume and published at least once every ten years. Additionally, new or amended penal ordinances, adopted subsequent to the publication of the bound volume, must be published in a biennial supplement. Both the permanent bound volume and the biennial supplements must be filed in the office of the county clerk and in the office of the Clerk of the Supreme Court. 11 O.S.Supp.1980, § 14-110.
In this case, the appellant was charged and convicted for speeding in violation of Oklahoma City, Okla., Rev. Ordinances, Art. VI, § 34 — 29 (1970). This ordinance was enacted in 1970 and published in a permanent volume on October 9, 1971. The ordinance has not been amended since its enactment.
In construing 11 O.S.Supp.1980, § 14-109, I find that the Legislature intended municipal penal ordinances to be enforceable if they are: (1) reflected in a permanent volume; or (2) published in a biennial supplement. The language in the statute requiring the publication of a biennial supplement merely addresses the enforceability of municipal penal ordinances, which are adopted subsequent to the permanent volume but adopted before the biennial supplement. Therefore, Oklahoma City’s failure to timely file its biennial supplements is irrelevant in this case. The ordinance under which the appellant was convicted was published *349in a permanent volume and was on file at the office of the Clerk of the Supreme Court.